Citation Nr: 0827169	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1960 to September 1963 and from August 1965 to February 1970.  
The veteran died in November 1998.  The appellant is his 
surviving spouse.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service 
connection for the veteran's cause of death.

In an August 2004 decision, the Board denied entitlement to 
service connection for the veteran's cause of death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2007 
Memorandum Decision, the Court vacated the August 2004 Board 
decision and remanded this matter to the Board for 
readjudication, to include providing an adequate statement of 
reasons and bases addressing relevant medical treatise 
evidence in the record.

As a final preliminary matter, the Board notes that, in June 
2008, the veteran's attorney submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal, including exhibits accompanying a statement 
of representative on remanded claims.  In a June 2008 
statement, the veteran's attorney submitted a waiver of RO 
jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran died in November 1998.  The veteran's death 
certificate listed the immediate cause of his death as 
adenocarcinoma of the pancreas, of ten months duration; no 
contributory or other significant diseases were listed as 
present at the time of death; and no autopsy was performed.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  Residuals of adenocarcinoma of the pancreas began many 
years after service and were not shown to be the result of 
service or any incident of service, including Agent Orange 
exposure during service in the Republic of Vietnam.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in April 2002.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in May 2002.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim as well as 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claim.  Thereafter, the 
claim was reviewed and a statement of the case was issued in 
January 2003.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her attorney, to include multiple written 
statements, indicate that the appellant is clearly aware of 
the evidence and information required to substantiate a DIC 
claim.  As such, the record reflects that the appellant and 
her attorney had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, VA medical examination 
reports, private treatment records, and VA inpatient and 
outpatient treatment records have been obtained and 
associated with his claims file. 

Finally, VA need not obtain a medical opinion with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
cause of death may be associated with his military service.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2007).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2007).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The appellant contends that the veteran died from pancreatic 
cancer, but that he also suffered from lung cancer and 
diabetes (both as a result of exposure to Agent Orange), as 
well as hepatitis (from tattoos, acquired on active duty), 
all of which hastened or contributed substantially to death.  
In addition, it has been asserted that the veteran's fatal 
pancreatic cancer was due to contaminated food eaten in 
Vietnam and further claimed that the veteran's tobacco use 
during service was a cause of his death. 

The veteran's service treatment records fail to show any 
symptomatology or complaints pertaining to pancreatic cancer, 
lung or breathing problems, diabetes, or hepatitis.  The 
veteran's lungs were consistently noted, both on in-service 
physical examinations and by x-rays, as normal.  On service 
entry in September 1960, the veteran's physical examination 
report makes no mention of any tattoos.  However, his June 
1963 separation examination report and August 1965 service 
enlistment examination report each note the existence of 
tattoos on his arms.  At the time of his separation physical 
examination in February 1970, uristix analysis was negative 
for sugar in the urine.  A chest X-ray was also negative for 
pertinent pathology.  The accompanying Report of Medical 
History (February 1970) reported a negative history.

In a post-service December 1990 VA hospitalization discharge 
summary, it was noted that the veteran used an inhaler; 
however, there was no diagnosis rendered regarding his lungs.  
In an October 1993 VA mental disorders examination report, 
the veteran complained of a breathing problem, which, he 
said, was due to exposure to Agent Orange, although he did 
not know the diagnosis.  He claimed to be taking medication 
for this, including using an inhaler, as needed, and sleeping 
sitting up in order to breathe.  No diagnosis referencing 
those complaints was listed in the examination report.

In an early January 1998 treatment note, M. M., M.D., from 
Randolph Hospital, listed diagnoses of hyperbilirubinemia as 
well as elevated liver function tests with cholestatic 
jaundice.  It was further noted that the veteran had a past 
history of "some sort of chronic lung disease" , that a 
review of the veteran's systems was positive for chronic lung 
disease, and that the veteran smoked one pack of cigarettes 
per day.  On examination, his respiratory system was clear.  
A mid-January 1998 University of North Carolina (UNC) 
Hospital thoracic CT report noted a clinical history of left 
lower lobe mass as well as revealed findings of a 3 
millimeter nodule in the left lung and a smaller 2 millimeter 
nodule within the periphery of the left lower lobe.  

Private treatment notes dated in January 1998 from Randolph 
Hospital detail that the veteran was treated for biliary 
obstruction with symptoms of painless jaundice and a history 
of cholelithiasis.  An endoscopic retrograde 
cholangiopancreatography procedure revealed findings of 
probable malignant biliary stricture. 

A January 1998 discharge summary from UNC Hospital listed a 
final diagnosis of pancreatic adenocarcinoma.  It was noted 
that the veteran underwent a Whipple procedure with insertion 
of a feeding jejunostomy tube. 

In a February 1998 treatment note, J. T., M.D. (Department of 
Oncology, UNC Hospital), noted that the veteran's lungs were 
clear to auscultation, and there was a small lymph node in 
the AP window.  The physician indicated that this would be an 
unlikely site for a solitary site of metastases.  He also 
listed a diagnosis of T3N0 adenoca of the pancreas status 
post-operative Whipple resection. 

In an undated statement, D. E. M, M.D. (Department of 
Radiation Oncology, UNC Hospital), noted that the veteran was 
receiving chemotherapy and radiation for the treatment of his 
cancer. 

An October 1998 emergency room treatment note from Randolph 
Hospital reflected treatment for obstipation.  Discharge 
summaries dated in October 1998 from UNC Hospital detailed 
that the veteran was treated for dehydration, pancreatic 
cancer, and hyperemesis.  A November 1998 oncology clinic 
treatment note from that facility noted an assessment of 
recurrent adenocarcinoma of pancreas with delayed gastric 
motility secondary to infiltration of tumor by mesentery. 

The veteran's death certificate shows that he died in 
November 1998 at age 55 of adenocarcinoma of the pancreas, of 
ten months duration.  No other disease or disorder is noted 
on the death certificate as causing or contributing to his 
death and no autopsy was performed.  At the time of death, he 
was not service-connected for any disability, nor was there 
an open claim pending for entitlement to service-connection 
for any disease or injury.  It was noted on the death 
certificate that the veteran had been employed as a bleacher 
for a textile manufacturing company.

In a June 2001 statement, M. M., M.D., indicated that the 
veteran had been seen in the emergency department at Randolph 
Hospital on January 2 and 5, 1998.  Laboratory tests were 
performed on January 2, 1998, which revealed that he had 
Hepatitis B and Hepatitis A at some point in his life, but he 
was "clear" of these antigens at the time of testing.  
Based on the results of the January 1998 laboratory tests, 
the physician opined that it appeared doubtful that the 
veteran's Hepatitis infection contributed to liver/pancreatic 
cancer.

In statements dated in October 2001 and January 2002, S. B., 
M.D., noted that he was the veteran's medical oncologist from 
January to November 1998.  He indicated that the veteran had 
cancer of the pancreas that had spread to his liver by 
radiologic evaluation as well as had most likely spread to 
the serosal surface of the bowel.  The physician further 
noted that the veteran had a history of hepatitis B. 

In a March 2002 statement, S. B., M.D., noted that the 
veteran's blood sugars were all normal during treatment, 
except for a single blood sugar of 273 on January 9, 1998.  
The physician indicated that it was possible that the veteran 
may have eventually developed some degree of glucose 
intolerance as a result of his pancreatic cancer and therapy.  
However, he specifically stated that he was unable to make a 
definitive diagnosis based on a single determination.

In lay statements, received in August and September 2002, a 
fellow serviceman of the veteran, G. F. M., recalled that the 
veteran had undergone tattooing in the early 1960's, while he 
was stationed in the Canal Zone, Panama.  He remembered the 
veteran being treated in September 1968 for Hepatitis B; that 
it was common to use other's razors, and to be around wounded 
soldiers.  He noted that the food eaten in Vietnam could have 
contributed to the veteran's pancreatic cancer, and he 
reported that the veteran was a heavy cigarette smoker, over 
one pack per day.

In August 2002, the appellant submitted internet information 
from www.cancerhelp.org.uk concerning the risks and causes of 
pancreatic cancer.  It was noted that the following factors 
were believed by researchers to increase the risk of 
pancreatic cancer:  smoking, diet, having some other medical 
conditions, exposure to some chemicals, and genetic factors.  
A history of diabetes was noted to increase the risk of 
pancreatic cancer.  

The appellant has not provided any information regarding the 
veteran's exposure to chemicals as a bleacher for a textile 
manufacturing company.

In a June 2008 statement, the appellant's attorney asserted 
that the appellant had submitted medical treatise evidence in 
support of her argument that the veteran's in-service 
exposure to herbicides and pesticides as likely as not 
resulted in the development of fatal pancreatic cancer.  It 
was noted that these materials include various medical 
studies that associate exposure to such chemicals with 
increased risk of pancreatic cancer. 

The appellant's attorney also submitted exhibits accompanying 
his statement that included maps of Vietnam, internet 
information from the National Center for Biotechnology 
Information (NCBI) discussing the relationship between 
exposure to pesticides and herbicides and the increased risk 
of pancreatic cancer, a proportionate mortality study of 
Vietnam-era veterans of Michigan, cancer mortality patterns 
among women in the military, and an Executive Summary 
concerning mortality of Australian Vietnam Veterans.  

Analysis

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, adenocarcinoma of the pancreas is not a condition 
enumerated under 38 C.F.R. § 3.309(e).  The appellant is 
therefore not entitled to a presumption that the veteran's 
cause of death is due to herbicide exposure.  Consequently, 
the record must show competent medical evidence establishing 
a connection between active service, to include the presumed 
exposure to herbicides in Vietnam, and the veteran's 
development of adenocarcinoma of the pancreas.  The 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran or the appellant from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2007), including consideration of whether 
the veteran's cause of death (adenocarcinoma of the pancreas) 
has been linked to his presumed Agent Orange exposure.

In this case, service treatment records clearly do not show 
that the veteran suffered from adenocarcinoma of the pancreas 
during active service.  Evidence of record also reflects that 
the veteran was first shown to have adenocarcinoma of the 
pancreas in 1998 over 20 years after separation from service 
and it cannot be presumed to have been incurred during 
service.  In addition, the record does not contain any 
objective medical evidence that indicates that the veteran's 
adenocarcinoma of the pancreas, as noted on his official 
death certificate, is linked to his period of active military 
service, including herbicide and/or pesticide exposure during 
service in the Republic of Vietnam.   

In the alternative, the appellant has alleged that the 
veteran had diabetes and lung cancer as a result of in-
service exposure to Agent Orange and that these conditions 
contributed to worsen his condition.  As noted above, service 
treatment records do not reflect any findings or treatment 
for elevated blood sugar levels, diabetes, or any respiratory 
condition.  Although Type II diabetes and respiratory cancers 
of the lung are listed as presumptive diseases associated 
with exposure to herbicide agents under 38 C.F.R. § 3.309(e), 
for these diseases to be service-connected, there must be a 
medical diagnosis of diabetes and carcinoma of the lungs.  
Review of the record notes a history of chronic lung disorder 
and findings of small nodules in the lungs as well as an 
isolated finding of elevated blood sugars in January 1998, 
which were all first shown many years after the veteran's 
separation from service.  However, there is no medical 
diagnosis of diabetes or lung cancer, nor is there a medical 
opinion of a nexus between any post-service chronic lung 
disorder or diabetes mellitus and active military service.  
In fact, in his March 2002 statement, S. B., M.D., 
specifically indicated that he was unable to make any 
definitive diagnosis of diabetes based on a single 
determination of elevated blood sugars.  Further, the 
veteran's death certificate does not list carcinoma of the 
lungs or diabetes as the cause of death, as contributing 
factor in death, or as a significant disease present at the 
time of death.  Consequently, without a medical diagnosis of 
lung cancer or diabetes, these diseases cannot be recognized 
as a cause of death or to have contributed substantially or 
materially to the veteran's death.  

The appellant also contends that the veteran had Hepatitis A 
and Hepatitis B, which she maintains contributed 
substantially or materially to the veteran's death, and which 
were contracted through tattoo needles, while he was on 
active duty serving in the Canal Zone, Panama, in the early 
1960's. 

Although the veteran's tattooing in service was confirmed, 
there is no evidence in his service medical records of any 
treatment for hepatitis while he was on active duty.  The 
evidence does show that the veteran had hepatitis A and B at 
some time during his life.  However, in the June 2001 private 
medical opinion of record, the veteran's private physician 
opined that it appeared doubtful that the veteran's Hepatitis 
infection contributed to liver/pancreatic cancer.  Also, 
there is no other competent medical evidence of a nexus, or 
link, between either Hepatitis A or B and the cause of the 
veteran's death.  Further, the veteran's death certificate 
does not list hepatitis A or B as the cause of death, as 
contributing factor in death, or as a significant disease 
present at the time of death.  Based on the foregoing, these 
diseases cannot be recognized as a cause of death or to have 
contributed substantially or materially to the veteran's 
death.  

As for the contention that the veteran's tobacco use while he 
was in service was a cause of his death, or at least 
contributed substantially or materially to his death, the 
Board notes that there is evidence of record that the veteran 
smoked a pack of cigarettes per day for many years.  However, 
there is no medical opinion of any nexus between the 
veteran's tobacco use and the cause of his death, only the 
appellant's unsubstantiated allegation.  Further, and more 
importantly, effective June 10, 1998, claims received after 
June 9, 1998, as was the appellant's, a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  See 38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.  Therefore, entitlement to service 
connection for the cause of the veteran's death on this basis 
is also not warranted.

With regard to medical treatise evidence, the Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  In the present case, the medical treatise 
evidence submitted by the appellant and her attorney is not 
accompanied by the opinion of any medical expert.  
Consequently, the Board concludes that this information is 
insufficient to establish the required medical nexus opinion.  
Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, crucially, the medical 
treatise evidence, NCBI studies, and veteran mortality 
reports which have been submitted by the appellant and her 
attorney is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
veteran's particular case.

The Board also acknowledges the contentions of the appellant, 
her attorney, and the veteran's fellow serviceman concerning 
the etiology of the veteran's cause of death.  However, the 
record does not show that the appellant, her attorney, or the 
veteran's fellow serviceman, has the medical expertise that 
would render competent their statements as to the 
relationship between the veteran's military service, 
additional claimed medical conditions (diabetes, hepatitis, 
lung cancer), and his cause of death from pancreatic cancer.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.312 with respect to the relationship between 
events incurred during service, additional claimed medical 
conditions, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2007).

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


